                                    MINUTES



 CASE NUMBER:            1:17-CV-00566-HG-RT
 CASE NAME:              Gentry Homes, Ltd. v. Simpson Strong-Tie Co., Inc. et al.
 ATTYS FOR PLA:          Ryan H. Engle
                         Sarah M. Love
 ATTYS FOR DEFT:         Kevin Chee
                         Derek J. Brow


      JUDGE:      Rom Trader                   REPORTER:        No Record

      DATE:       03/18/2020                   TIME:            10:00 a.m. - 12:45 p.m


COURT ACTION: EP: SETTLEMENT CONFERENCE held.

Discussion had.

No Settlement. Further settlement on-call.


Submitted by: Juliet Parker, Courtroom Manager.
